Citation Nr: 0532090	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945, and had status as a prisoner of war (POW) from 
February to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for bilateral 
hearing loss.  This matter is also before the Board from a 
February 2000 rating action in which the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder.

The veteran was scheduled for a Board hearing in August 2005, 
for which he failed to report.  As he has not shown good 
cause for his failure to report or requested another hearing, 
his hearing request is deemed to be withdrawn.  38 C.F.R. 
§ 20. 704(d) (2005).

In November 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket due 
to advancing age pursuant to 38 U.S.C.A.§ 7107 and 38 C.F.R. 
§ 20.900(c).

During the course of this appeal, the RO granted service 
connection for degenerative disc disease of L4-S1 (rated 60 
percent) and a total (100 percent) compensation rating based 
upon individual unemployability.   See February 2003 
Supplemental Statement of the Case.

In this decision, the Board finds that new and material 
evidence has been received to reopen a claim for service 
connection for right and left knee disabilities.  The 
reopened claims are addressed in the REMAND appended to this 
decision; they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no showing of hearing loss during service or for 
decades thereafter and the only competent opinion of record 
weighs against a causal link between hearing loss in either 
ear and any incident of service, to include excessive noise 
exposure without hearing protection. 

2.  In December 1947, the RO denied the veteran's original 
claim of service connection for a bilateral knee disability.

3.  Since the December 1947 unappealed RO denial of the claim 
for service connection for right and left knee disorders, 
evidence has been received which was not previously before 
agency decisionmakers and which bears directly and 
substantially upon the matter of entitlement to service 
connection for the claimed knee disabilities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(a) (2005).

2.  The December 1947 RO determination that denied the 
veteran's claim for service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the December 1947 RO rating 
decision denying service connection for a bilateral knee 
disorder is new and material; accordingly, the claims for 
service connection for right and left knee disabilities are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001) (as effective for claims filed prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                   Veterans Claims Assistance 
Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

As the Board's instant decision reopens the veteran's claim 
for service connection for right and left knee disabilities, 
no further development is necessary with respect to the 
application to reopen these claims.  They are further 
addressed in the remand below.

The appellant filed his initial claim for hearing loss prior 
to the enactment of the VCAA.  The regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
the claim for service connection for hearing loss.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the November 1999 and February 
2000 rating decisions on appeal, the February and March 2000 
SOCs, and various SSOCs, including that most recently issued 
in February 2003, adequately informed him of the information 
and evidence needed to substantiate all aspects of his 
claims.

VCAA notice letters dated in December 2001 and December 2004 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was provided to the veteran after the initial rating 
decisions on appeal.  However, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

Moreover, the veteran has had a meaningful opportunity to 
participate effectively in the processing of his claims and 
has had the opportunity to submit additional argument and 
evidence.  For these reasons, the veteran has not been 
prejudiced by the timing of the notice of § 3.159, and no 
further development is needed to ensure VCAA compliance.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim for service connection for hearing 
loss.  The December 2001 and December 2004 letters both 
contained language to the effect that if there is any other 
evidence or information that you think will support your 
claim, please let us know and advised the veteran that if he 
had any evidence in his possession pertaining to the claims, 
to please identify and or send it to VA.  There was no 
additional evidence identified or submitted after the 
December 2004 duty to assist letter.  Under these 
circumstances, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  
Mayfield, supra.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection for hearing loss and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the service medical records are on file, as are post-service 
VA and private medical records and a lay statement submitted 
by the veteran.  During the pendency of the claim the 
appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has not identified any sources of additional 
outstanding evidence or indicated that he was in the process 
of obtaining additional evidence.  It is clear that there is 
no additional relevant evidence that has not been obtained 
and that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that the medical evidence currently of record 
is sufficient to make a decision on the claim for service 
connection for hearing loss.  A VA examination that included 
a nexus opinion was conducted in June 2002.  The Board finds 
that this evaluation was through in nature and satisfactorily 
addressed the etiological question at hand.  There is no 
further duty to provide another examination or medical 
opinion with respect to the claim for service connection for 
hearing loss.  Id.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

                                                    A. 
Hearing Loss

I.  Factual Background

The veteran's discharge record shows that he served on active 
duty from February 1944 to December 1945, and his primary 
military specialty (MOS) was aerial gunner.  The record shows 
that he was wounded in action over Germany in February 1945 
and taken prisoner.  The veteran had status as a prisoner of 
was (POW) from February 1945 to late April 1945.

The service medical records were negative for any complaints 
or diagnoses related to hearing loss.  The December 1945 
discharge examination showed that physical examination of the 
ears was normal.  Hearing based on whispered voice testing 
was recorded as 15/15.

A VA examination was conducted in March 1947.  At that time 
the auditory canals were normal, there was no discharge and 
ordinary conversation could be heard at 20 feet bilaterally, 
indicative of no hearing impairment.  

The record reflects that on the VA audiological evaluation 
conducted in April 1988, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
50
LEFT
15
0
35
35
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

Another VA audio examination was conducted in August 1999 and 
the claims folder was reviewed.  The veteran reported 
exposure to excessive noise in the military from airplanes 
and explosions and gave a history of a mid-air collision 
causing him to be thrown out of the plane.  He complained of 
constant bilateral tinnitus and difficulty hearing.  He 
denied any occupational and hobby related noise exposure.  It 
was noted that he wore hearing aids.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
55
70
LEFT
15
10
45
55
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 46 in the right 
ear and 43 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  A diagnosis of mild to severe 
high frequency hearing loss in the right ear and mild to 
moderately severe high frequency hearing loss in the left ear 
was made.  Constant tinnitus was also reported.

Also on file is a report of an August 1997 evaluation for 
hearing aids, which revealed that hearing was within normal 
limits through 1,000 hertz, with a mild to moderately severe 
sensorineural hearing loss from 1, 500 to 4,000 hertz 
bilaterally.  Speech discrimination scores were described as 
good bilaterally.  

A VA audio examination was conducted in June 2002, which 
revealed severe sensorineural hearing loss in the mid and 
high frequencies bilaterally.  The examiner noted normal 
bilateral hearing both on the veteran's February 1944 
induction examination and the December 1945 separation 
examination.  The examiner, having reviewed the claims 
folder, observed that the first evidence of hearing loss in 
the medical records was not documented until 1988, nearly 
"57" years after service (the record shows that that number 
should be 43).  The examiner opined that the veteran's 
currently manifested hearing loss was not related to his 
military service.  The examiner explained that since the 
first evidence of hearing loss was not available until 1988, 
decades after the veteran's discharge from service, there was 
no way to connect that loss with the period of service when 
there was no intervening complaint, diagnosis or treatment 
for hearing loss in all of those years.  The examiner also 
observed that the veteran did not file his initial claim for 
hearing loss until 1999.  In sum, the examiner concluded that 
so much time had passed that there was no credible way to 
link the currently manifested hearing loss with service.

II. Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, a number of diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  The list of diseases does not include 
hearing loss.  (See remand below for the list in its 
entirety, to include post-traumatic arthritis.)

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon- 
related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2003).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The service medical records are negative for any complaints, 
symptoms, diagnoses, or treatment for hearing loss.  The 
examination performed at the time of the veteran's separation 
from service included a normal clinical evaluation of the 
ears and a normal whispered voice hearing test.

Based on the veteran's status as POW in service, the Board 
believes that it is appropriate to apply the provisions of 
38 U.S.C.A. § 1154(b) in this case.  38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

In view of the foregoing, there is no dispute that the 
veteran was exposed to excessive noise during service and he 
is competent to state that he noticed some degree of hearing 
loss during and after service.  The question remains whether 
a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 43.385, .can be linked to service by 
competent evidence.

In this appeal, the denial of the veteran's claim for service 
connection for hearing loss is not due to the veteran's 
account of what occurred during service; rather, it is based 
upon the medical evidence, to include: (1) the 1945 report of 
separation examination, showing no hearing loss upon 
discharge; (2) the absence of medical evidence of any hearing 
loss until more than 40 years after service, and (3) the 
absence of any competent evidence showing a link between his 
current hearing impairment and any in-service incident, 
including acoustic trauma or excessive noise exposure; and 
(4) the only competent opinion that addresses the contended 
causal relationship, which goes against the claim.  

Specifically, as pertains to element (4) a VA audio 
examination was conducted in June 2002, which revealed severe 
sensorineural hearing loss in the mid and high frequencies 
bilaterally.  The examiner noted normal bilateral hearing 
both on the veteran's February 1944 induction examination and 
the December 1945 separation examination.  The examiner, 
having reviewed the claims folder, observed that the first 
evidence of hearing loss in the medical records was not 
documented until 1988, decades after service.  The examiner 
opined that the veteran's currently manifested hearing loss 
was not related to his military service.  The examiner 
explained that since the first evidence of hearing loss was 
not available until 1988, decades after the veteran's 
discharge from service, there was no way to connect that loss 
with the period of service when there was no intervening 
complaint, diagnosis or treatment for hearing loss in all of 
those years.  Simply put, the examiner concluded that so much 
time had passed that there was no credible way to link the 
currently manifested hearing loss with service.  There is no 
competent contrary opinion of record.

There is also no contemporaneously recorded medical evidence 
in the file of a continuity of symptomatology for hearing 
loss following discharge from service and up to 1988.  While 
the veteran is competent to state whether he noticed some 
hearing loss over the years, he is not competent to opine 
whether he had a hearing loss disability at any point in 
time, as defined by the applicable VA regulation.  38 C.F.R. 
§ 3.385 (2005).  That is, the veteran is competent to report 
his symptoms; however, he is not a medical professional and 
his statements do not constitute competent medical evidence 
that a hearing loss disability (within the meaning of 
38 C.F.R. § 3.385) was present during or more proximate to 
service or is otherwise related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge.

Moreover, there is no evidence of chronicity or continuity of 
hearing loss in light of the fact that there is no competent 
documented evidence of the claimed bilateral hearing loss in 
1945 or for more than 40 years thereafter.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a very large gap in 
evidence of treatment from his discharge in 1945 until 1988, 
and there is no clinical documentation of complaints or 
treatment for hearing loss during that time.  In essence, the 
veteran's assertions of continuity and chronicity of a 
bilateral hearing loss are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).

As to the latter point, the veteran has provided several 
statements to the effect that he sustained significant noise 
exposure in service and was also involved in a mid-air 
collision productive of significant acoustic trauma.  As 
explained below, the Board does not dispute the veteran's 
exposure to acoustic trauma, particularly in light of the 
fact that his MOS in service was aerial gunner, but the fact 
remains that the medical evidence of record does not link his 
current hearing loss to service.

In summary, the earliest medical evidence that shows hearing 
loss is dated in 1988, more than 40 years after service, and 
the only competent opinion of record weighs against a causal 
link between such hearing loss and any incident of service, 
to include excessive noise exposure without hearing 
protection.  

For the reasons stated above, the Board finds that service 
connection for the condition of bilateral hearing loss is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

                                    B.  Right and Left Knee 
Disorders

                                          I.  Factual 
Background

The Board has reopened the previously denied claim of 
entitlement to service connection for bilateral knee 
disorders on the grounds that new and material evidence has 
been submitted.  However, it finds that further evidentiary 
development is warranted before the reopened service 
connection claim can be decided on its merits.

The service medical records were negative for any complaints 
or diagnoses related to an injury of either knee.  The 
December 1945 discharge examination showed that physical 
examination of the musculoskeletal systems was normal.  

In January 1947, the veteran filed his original compensation 
claims, including a claim for service connection for a 
bilateral knee disorder.  He reported that while stationed in 
Arizona in June 1944, he and other soldiers were being 
transported in a truck when the driver went off the road and 
the truck overturned, as a result of which his right leg was 
pinned under the truck.  The veteran indicated that he 
received heat treatment for a week and subsequently had 
occasional sharp knee pain.  

In a December 1947 rating action, the RO denied service 
connection for pain in the knees.  The veteran was informed 
of that decision in January 1948 and did not appeal it.

In January 2000, the veteran filed to reopen his claim for 
service connection for a bilateral knee disorder.  In a 
February 2000 rating action, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral knee pain.

The record contains a July 2000 statement from a military 
comrade of the veteran's.  He recalled that on or about June 
15th 1944, he and the veteran and about 14 other soldiers 
were riding in the bed of an uncovered 2 1/2 ton Army truck in 
a convoy.  He recalled that the driver made a volent turn 
causing the truck to roll over with the wheels in the air.  
The author remembered that he saw the veteran with his leg 
pinned under the truck and helped dig him free.

VA medical records show that in February 1982, the veteran 
was seen due to complaints of a 1-year history of right leg 
pain.  It was noted that he had been employed as a bus driver 
for 24 years.  The veteran complained of right leg pain with 
radicular symptoms in December 1983.  The report indicated 
that the veteran first noticed the pain 3 years previously.  
He was also seen for complaints of right leg pain in December 
1988.

A VA orthopedic examination was conducted in June 2002.  The 
veteran reported that he sustained a twisting injury to the 
right knee during service.  The veteran complained of knee 
pain on walking and activities.  Examination of the knee 
revealed no swelling, deformity or obvious crepitation.  
Range of motion was greater than full.  There was no 
indication of laxity.  In reviewing the file, the examiner 
observed that he could not find any indication of complaints, 
treatment or problems related to the right knee.  The 
examiner concluded that there was no indication of any 
obvious osteoarthritic change of the knee, and no indications 
of synovitis or tendonitis.  It was concluded that the 
veteran's pain could best be described as chronic arthralgia.  
The examiner also concluded that since the examination did 
not reveal any significant clinical abnormalities of the 
right knee, it was quite unlikely that the veteran's 
complained of symptoms of the right knee were in any way 
related to inservice injuries and his POW experience.

VA X-ray films of the right knee taken in June 2002 revealed 
slight narrowing of the right patellofemoral compartment and 
possible mild chondromalacia patella and findings compatible 
with very early degenerative changes.  (Emphasis added.)

                                               II. Law and 
Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001.  38 C.F.R. § 
3.156 (2005).  The veteran's application to reopen his claims 
was filed prior to that effective date; consequently, the 
version of § 3.156 in effect before August 29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

                                                      III. 
Analysis

The evidence added to the record after the unappealed 1947 RO 
decision noted above includes X-ray evidence of arthritis of 
the right knee, which is clearly new and material evidence 
because it not only shows a current disability; it shows 
arthritis, which, if post-traumatic in origin, would be one 
of the  POW presumptive diseases.  Specifically, if a veteran 
is a former POW and was interned or detained for not less 
than 30 days, the following diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis (Emphasis added); irritable bowel 
syndrome; peptic ulcer disease; and peripheral neuropathy 
(except where directly related to infectious causes).  38 
C.F.R. § 3.309(c) (2005).  Thus, if it is shown that the 
veteran's arthritis of the right knee is post-traumatic in 
origin, service connection will be presumed by law.  

The additional evidence in question also includes a July 2000 
statement from a military comrade of the veteran, who 
recalled that the veteran sustained a significant injury 
involving his lower extremities.  This evidence is both new 
and relevant to the question at hand: whether a current 
disability of either knee is linked some incident of service.  

The medical evidence showing arthritis of the right knee and 
the service buddy statement pertaining to a significant 
injury involving the lower extremities is evidence which 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for right and left knee disorders.  

The Board finds that, as evidence received since the December 
1947 RO rating decision denying service connection for a 
bilateral knee disorder is new and material, the claims for 
service connection for right and left knee disabilities are 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2001) (as effective for claims filed prior to August 29, 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence having been submitted, the claims 
of entitlement to service connection for right and left knee 
disabilities are reopened; the appeal is granted to this 
extent only.


REMAND

As the Board decision noted above reopened the veteran's 
claims for service connection for right and left knee 
disorders, the RO must readjudicate the matter on a de novo 
basis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that the June 2002 VA examiner 
concluded that there was no indication of any functional 
impairment or obvious osteoarthritic change of the right 
knee, and no indications of synovitis or tendonitis.  It was 
observed that the veteran's pain could best be described as 
chronic arthralgia.  However, an X-ray examination in June 
2002 revealed slight narrowing of the right patellofemoral 
compartment, possible mild chondromalacia patella and 
findings compatible with very early degenerative changes.  
There is no indication that an X-ray examination of the left 
knee was performed.

In view of the veteran's ex-POW status and the fact that 
service connection for post-traumatic arthritis is presumed 
by law, he should be afforded a more thorough examination 
that includes an X-ray examination of the left knee and an 
opinion as to whether the veteran has post-traumatic 
arthritis of either knee or whether he has any other knee 
disability that can be linked to service.   See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all records 
of treatment contended to be relevant 
have been obtained for the veteran's 
claim for service connection for 
bilateral knee disorders.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of 
determining whether any disability of 
either knee that may be present began 
during service or is otherwise related to 
some incident of service.  The RO should 
send the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed:

The evaluation must include an X-ray 
examination of the left knee and the 
examiner should note that any history of 
in-service trauma to either knee is 
presumed by law.  The examiner is 
requested to opine (a) whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
post-traumatic arthritis in either knee; 
and (b) whether it is at least as likely 
as not (50 percent or greater 
probability) that any other disability of 
either knee that may be present is 
causally linked to any incident of active 
duty, to include trauma.
The physician is also requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the claim 
of entitlement to service connection for 
right and left knee disorders on a de 
novo basis with consideration of all of 
the evidence added to the record after 
the last Supplemental Statement of the 
Case (SSOC) was issued in February 2003.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided an SSOC and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


